Exhibit 10.65

Form of Issuer Warrant Transaction Letter Agreement entered into by SBA
Communications Corporation with Citibank, N.A. and Deutsche Bank AG, London
Branch

From:

Telephone:

Facsimile:

March 20, 2007

To: SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:

 

Re: Issuer Warrant Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by SBA Communications Corporation
(the “Company”) to [            ] (“Bank”) on the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
this Transaction.

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. This Transaction shall be deemed
to be a Share Option Transaction within the meaning set forth in the Equity
Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Bank and
the Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Bank and the Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law and United States dollars as the Termination Currency) on the
Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:    March 20, 2007 Warrants:    Equity call warrants, each giving the
holder the right to purchase one Share at the Strike Price, subject to the
Settlement Terms set forth below. For the purposes of the Equity Definitions,
each reference to a Warrant herein shall be deemed to be a reference to a Call
Option.



--------------------------------------------------------------------------------

Warrant Style:

   American

Buyer:

   Bank

Seller:

   Company

Shares:

   The Class A common stock of Company, par value USD 0.01 per Share (Exchange
symbol “SBAC”)

Number of Warrants:

   [            ], subject to adjustments provided herein

Daily Number of Warrants:

   For any Expiration Date, as provided in Schedule A to this Confirmation,
subject to adjustment pursuant to the provisos to “Expiration Date(s)”.

Warrant Entitlement:

   One Share per Warrant

Multiple Exercise:

   Applicable

Minimum Number of Warrants:

   1

Maximum Number of Warrants:

   All warrants remaining unexercised as of the remaining Exercise Date(s).

Strike Price:

  

Premium:

  

Premium Payment Date:

   March 26, 2007

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares Exercise and Valuation:

Expiration Time:

   The Valuation Time

Expiration Date(s):

   Each Exchange Business Day during the period from and including the First
Expiration Date to and including the 30th Exchange Business Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date
(including the First Expiration Date), the Calculation Agent shall make
adjustments, if applicable, to the Daily Number of Warrants or shall reduce such
Daily Number of Warrants to zero for which such day shall be an Expiration Date
and shall designate an Exchange Business Day or a number of Exchange Business
Days as the Expiration Date(s) for the remaining Daily Number of Warrants or a
portion thereof for the originally scheduled Expiration Date; and provided
further that if such Expiration Date has not occurred pursuant to this clause as
of the eighth Exchange Business Day following the last scheduled Expiration Date
under this Transaction, the Calculation Agent shall have the right to declare
such Exchange Business Day to be the final Expiration Date and the Calculation
Agent shall determine its good faith estimate of the fair market value for the
Shares as of the Valuation Time on that eighth Exchange Business Day or on any
subsequent Exchange Business Day, as the Calculation Agent shall determine using
commercially reasonable means.

 

2



--------------------------------------------------------------------------------

First Expiration Date:

   March 1, 2011, subject to Market Disruption Event below.

Automatic Exercise:

   Applicable; and means that, unless all Warrants have been previously
exercised hereunder, a number of Warrants for each Expiration Date equal to the
Daily Number of Warrants (as adjusted pursuant to the terms hereof) for such
Expiration Date will be deemed to be automatically exercised.

Market Disruption Event:

   Section 4.3(a)(ii) is hereby amended by adding after the words “or Share
Basket Transaction” in the first line thereof a phrase “a failure by the
Exchange or Related Exchange to open for trading during its regular trading
session or” and replacing the phrase “during the one-half hour period that ends
at the relevant Valuation Time” with the phrase “at any time during the regular
trading session on the Exchange or any Related Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”.
Valuation applicable to each Warrant:

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Valuation Date:

   Each Exercise Date. Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date. Settlement Terms applicable to the
Transaction: Method of Settlement:    Net Share Settlement; provided that, with
respect to any Warrants exercised on the Expiration Dates (and only such
Warrants), Cash Settlement shall apply if the Company validly elects Cash
Settlement pursuant to the provisions of “Cash Settlement Election” below. Net
Share Settlement:    On the relevant Settlement Date, Company shall deliver to
Bank, the Share Delivery Quantity of Shares for such Settlement Date to the
account specified hereto free of payment through the Clearance System. Share
Delivery Quantity:    For any Settlement Date, a number of Shares, as calculated
by the Calculation Agent, equal to the Net Share Settlement Amount for such
Settlement Date divided by the Settlement Price on the Valuation Date in respect
of such Settlement Date rounded down to the nearest whole number, plus cash in
lieu of any fractional Shares (based on such Settlement Price). Net Share
Settlement Amount:    For any Settlement Date, an amount equal to the product of
(i) the Number of Warrants exercised or deemed exercised on the relevant
Exercise Date (or in the case of any exercise (including

 

3



--------------------------------------------------------------------------------

   any Automatic Exercise) on an Expiration Date, the Daily Number of Warrants
for such Expiration Date), (ii) the Strike Price Differential for such
Settlement Date and (iii) the Warrant Entitlement. For avoidance of doubt, if
any Warrants are exercised prior to the first Expiration Date, the Calculation
Agent will proportionately adjust each Daily Number of Warrants to reflect such
exercise. Strike Price Differential:    (a) If the Settlement Price for any
Valuation Date is greater than the Strike Price, an amount equal to the excess
of such Settlement Price over the Strike Price; or    (b) If such Settlement
Price is less than or equal to the Strike Price, zero. Settlement Price:    For
any Valuation Date, the per Share volume-weighted average price for such
Valuation Date as displayed under the heading “Bloomberg VWAP” on Bloomberg page
SBAC.UQ <equity> AQR (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Valuation Date or if such
price is unavailable, the market value of one Share on such Valuation Date, as
determined by the Calculation Agent in its reasonable discretion (in each case,
without regard to pre-open or after hours trading outside of any regular trading
session for such Valuation Date). Notwithstanding anything to the contrary in
the Equity Definitions, if there is a Market Disruption Event on any Valuation
Date, then the Calculation Agent shall determine the Settlement Price for such
Valuation Date on the basis of its good faith estimate of the market value for
the relevant Shares on such Valuation Date. Settlement Date:    For any Exercise
Date, the date defined as such in Section 6.2 of the Equity Definitions, subject
to Section 9(p)(i) hereof. Cash Settlement Election:    With respect to all
Warrants to be exercised on the Expiration Dates, the Company can elect Cash
Settlement by delivering a written notice to Bank (the “Cash Settlement Notice”)
on or prior to the fifth (5th) scheduled Exchange Business Day immediately
preceding the First Expiration Date, which Cash Settlement Notice shall contain:
   (i) a representation that (x) on the date of such Cash Settlement Notice,
neither the Company nor any of its affiliates is in possession of any material
non-public information with respect to the Company or its Shares, (y) the
Company is electing Cash Settlement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and (z) the Company has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction;    (ii) a representation that the Company is not,
on the date of such Cash Settlement Notice, and will not be, on any day during
the period commencing on such day and ending on the second Exchange Business Day
following the last Settlement Date hereunder (the “Settlement Period”), engaged
in a distribution, as such term is used in Regulation M under the Exchange Act,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M;

 

4



--------------------------------------------------------------------------------

   (iii) a representation that the Company is not electing Cash Settlement to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares);    (iv) an acknowledgment by the Company that
(A) any transaction by Bank following the Company’s election of Cash Settlement
shall be made at Bank’s sole discretion and for Bank’s own account and (B) the
Company does not have, and shall not attempt to exercise, any influence over
how, when, whether or at what price to effect such transactions, including,
without limitation, the price paid or received per Shares pursuant to such
transactions, or whether such transactions are made on any securities exchange
or privately; and    (v) an agreement by the Company that, during the Settlement
Period, without the prior written consent of Bank, the Company shall not, and
shall cause its affiliates and affiliated purchasers (each as defined in Rule
10b-18 under the Exchange Act) not to, directly or indirectly (including,
without limitation, by means of a derivative instrument), purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares or any security convertible
into or exchangeable for the Shares in the public markets. Cash Settlement:   
If Cash Settlement is applicable, on each Settlement Date, the Company shall
deliver to Bank (to an account specified by Bank) the Net Share Settlement
Amount for such Settlement Date.    In addition to any other requirements set
forth herein, the Company agrees that it shall not have the right to elect Cash
Settlement if Bank notifies the Company that, in the reasonable judgment of Bank
the election of Cash Settlement or any purchases of Shares that Bank (or its
affiliates) might make in connection therewith based upon the advice of counsel
and as a result of events occurring after the Trade Date, would raise material
risks under applicable securities laws. Failure to Deliver:    Inapplicable
Other Applicable Provisions:    The provisions of Sections 6.6, 6.7, 6.8, 6.9
and 6.10 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant. 3.
Additional Terms applicable to the Transaction: Adjustments applicable to the
Warrants: Method of Adjustment:    Calculation Agent Adjustment. For avoidance
of doubt, in making any adjustments under the Equity Definitions, the
Calculation Agent may adjust the Strike Price, the Number of Warrants, the Daily
Number of Warrants and the Warrant Entitlement. Notwithstanding the foregoing,
any cash dividends or distributions on the Shares, whether or not extraordinary,
shall be governed by Section 9(k) of this Confirmation and not by Section 9.1(c)
of the Equity Definitions.

 

5



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

Consequence of Merger Events

 

(a) Share-for-Share:

  Alternative Obligation; provided that the Calculation Agent will determine if
the Merger Event affects the theoretical value of the Transaction and if so Bank
in its sole discretion may elect to make adjustments to any of the Strike Price,
the Number of Warrants, the Daily Number of Warrants, the Warrant Entitlement
and any other term necessary to reflect the characteristics (including
volatility, dividend practice, borrow cost, policy and liquidity) of the New
Shares. Notwithstanding the foregoing, Cancellation and Payment shall apply in
the event the New Shares are not publicly traded on a United States national
securities exchange or quoted on The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors).

(b) Share-for-Other:

  Cancellation and Payment

(c) Share-for-Combined:

  Cancellation and Payment; provided that on or prior to the Merger Date the
Bank may elect, in its sole discretion, to apply the consequence specified
opposite “Share for Share” to that portion of the consideration that consists of
New Shares (as determined by the Calculation Agent) and the consequence
specified opposite “Share-for-Other” to that portion of the consideration that
consists of Other Consideration (as determined by the Calculation Agent).

In the event of any “Tender Offers” (as defined in the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions”)), the following consequences,
each as defined in the 2002 Definitions and including any relevant cross
references, shall apply to such Tender Offers:

(a) Share-for-Share:

  Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

(b) Share-for-Other:

  Modified Calculation Agent Adjustment(as defined in the 2002 Definitions and
including any relevant cross references)

(c) Share-for-Combined:

  Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

Nationalization or Insolvency:

  Cancellation and Payment

4. Calculation Agent:                                       
                   Bank

5. Account Details:

 

  (a) Account for payments to Company:

To be provided by Company

Account for delivery of Shares from Company:

To be provided by Company

 

  (b) Account for payments to Bank:

Account for delivery of Shares to Bank:

To be provided by Bank

 

6



--------------------------------------------------------------------------------

6. Offices:

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of Bank for the Transaction is:

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Company:

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:

Address for notices or communications to Bank:

To:

Attention:

Telephone:

Facsimile:

To:

Attention:

Telephone:

Facsimile:

8. Representations and Warranties of the Company

The representations and warranties of the Company set forth in Section 3 of the
Purchase Agreement (the “Purchase Agreement”) dated as of the Trade Date and
relating to the issuance of USD 350,000,000 principal amount of 0.375%
Convertible Senior Notes due 2010, (the “Convertible Notes”) among the Company,
Lehman Brothers Inc., Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc. (collectively, the “Initial Purchasers”) are true and correct and are
hereby deemed to be repeated to Bank as if set forth herein. The Company hereby
further represents and warrants to Bank that:

 

  (a) The Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on the Company’s part; and this Confirmation has been duly and
validly executed and delivered by the Company and constitutes its valid and
binding obligation, enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of the Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of the Company, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
the Company or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument, or breach or constitute a default

 

7



--------------------------------------------------------------------------------

 

under any agreements and contracts of the Company and the significant
subsidiaries filed as exhibits to the Company’s Annual Report on Form 10-K for
the year ended December 31, 2006, as updated by any subsequent filings.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by the Company of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) The Shares initially issuable upon exercise of the Warrant by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of the Company. The Warrant Shares have been
duly authorized and, when delivered against payment therefor (which may include
Net Share Settlement in lieu of cash) and otherwise as contemplated by the terms
of the Warrant following the exercise of the Warrant in accordance with the
terms and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (e) The Company is an “eligible contract participant” (as such term is defined
in Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

  (f) The Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

  (g) The Company is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

  (h) The assets used by the Company for its obligations under the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or any
“employee benefit plan” (as such term is defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, and (2) do not constitute “plan assets” within the meaning of
Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

9. Other Provisions:

 

  (a) Opinions. The Company shall deliver an opinion of counsel, dated as of the
Trade Date, to Bank with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation.

 

  (b) Amendment. If the Initial Purchasers exercise their right to receive
additional Convertible Notes as set forth in the Purchase Agreement, then, at
the discretion of the Company, Bank and the Company will either enter into a new
confirmation or amend this Confirmation to provide for such increase in
Convertible Notes (but on pricing terms acceptable to Bank and the Company)
(such additional confirmation or amendment to this Confirmation to provide for
the payment by the Company to Bank of the additional premium related thereto).

 

  (c) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party or parties nor any of its or their
agents are acting as a fiduciary for it; (iii) it is not relying upon any
representations except those expressly set forth in the Agreement or this
Confirmation; (iv) it has not relied on the other party or parties for any
legal, regulatory, tax, business, investment, financial, and accounting advice,
and it has made its own investment, hedging, and trading decisions based upon
its own judgment and not upon any view expressed by the other party or parties
or any of its or their agents; and (v) it is entering into this Transaction with
a full understanding of the terms, conditions and risks thereof and it is
capable of and willing to assume those risks.

 

  (d)

Repurchase Notices. The Company shall, on any day on which the Company effects
any repurchase of Shares, promptly give Bank a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the quotient
of (x) the product of (a) the Number of Warrants and (b) the Warrant Entitlement
divided by (y) the number of the

 

8



--------------------------------------------------------------------------------

 

Company’s outstanding Shares (such quotient expressed as a percentage, the
“Warrant Equity Percentage”) would be (i) greater than 6.0% or (ii) 0.5% greater
than the Warrant Equity Percentage included in the immediately preceding
Repurchase Notice. The Company agrees to indemnify and hold harmless Bank and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Bank’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, a result of
Company’s failure to provide Bank with a Repurchase Notice on the day and in the
manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify the
Company in writing, and the Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others the Company may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Company shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. The Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.

 

  (e) Regulation M. The Company is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (“Exchange Act”), of any securities of Company, other
than (i) a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the distribution of the
Convertible Notes. The Company shall not, until the fifth Exchange Business Day
immediately following the Trade Date, engage in any such distribution.

 

  (f) No Manipulation. The Company is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

  (g) Board Authorization. The Company represents that it is entering into the
Transaction, solely for the purposes stated in the board resolution authorizing
this Transaction and in its public disclosure. The Company further represents
that there is no internal policy, whether written or oral, of Company that would
prohibit Company from entering into any aspect of this Transaction, including,
but not limited to, the issuances of Shares to be made pursuant hereto.

 

  (h)

Transfer or Assignment. The Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Bank.
Bank may transfer or assign all or any portion of its rights or obligations
under this Transaction without consent of the Company. If, however, in Bank’s
sole discretion, Bank is unable to effect a transfer or assignment on pricing
terms reasonably acceptable to Bank and within a time period reasonably
acceptable to Bank of a sufficient number of Warrants to reduce (i) Bank’s
“beneficial ownership” (within the meaning of Section 16 of

 

9



--------------------------------------------------------------------------------

 

the Exchange Act and rules promulgated thereunder) to equal to or less than 7.5%
of the Company’s outstanding Shares or (ii) the Warrant Equity Percentage to
equal to or less than 9.0%, Bank may designate any Exchange Business Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
this Transaction, such that (i) its “beneficial ownership” following such
partial termination will be equal to or less than 7.5% or (ii) the Warrant
Equity Percentage following such partial termination will be equal to or less
than 9.0%. In the event that Bank so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Warrants equal to the Terminated Portion, (ii) the
Company shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Bank to purchase, sell, receive or deliver any shares or
other securities to or from the Company, Bank may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Bank’s obligations in respect of this Transaction and
any such designee may assume such obligations. Bank shall be discharged of its
obligations to the Company to the extent of any such performance.

 

  (i) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof, except as specifically set forth otherwise herein.

 

  (j) Early Unwind. In the event the sale of Convertible Notes is not
consummated with the Initial Purchasers for any reason or the Company fails to
deliver to Bank opinions of counsel as required pursuant to Section 9(a) by the
close of business in New York on March 26, 2007 (or such later date as agreed
upon by the parties) March 26, 2007 or such later date as agreed upon being the
“Early Unwind Date”), this Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Bank and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date; provided that, other than to the extent
the Early Unwind Date occurred as a result of the breach of the Purchase
Agreement by the Initial Purchasers, Company shall reimburse Bank for any costs
or expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by Bank in its sole good faith discretion.
Bank shall notify Company of such amount and the Company shall pay such amount
in immediately available funds on the Early Unwind Date. Bank and Company
represent and acknowledge to the other that, subject to the proviso included in
this paragraph, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (k) Dividends. If at any time during the period from and including the Trade
Date, to but excluding the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend is greater than the Regular Dividend on a per Share basis then the
Calculation Agent shall adjust the Strike Price, the Number of Warrants, the
Daily Number of Warrants and the Warrant Entitlement to preserve the fair value
of the Warrant to Bank after taking into account such dividend. “Regular
Dividend” shall mean USD 0.00 per Share per quarter.

 

  (l) Method of Delivery. Without the consent of Company, Bank may assign its
rights and obligations hereunder to make or receive cash payments and transfer
of Shares and other related rights to one or more entities, including, but not
limited to, [                                ], that are wholly-owned, directly
or indirectly, by [                                ], or any successor thereto
(each, a “Bank Affiliate”), where Company shall have recourse to Bank in the
event of the failure by a Bank Affiliate to perform any of such obligations
hereunder.

 

10



--------------------------------------------------------------------------------

  (m) Additional Provisions.

(i) The first paragraph of Section 9.1(c) of the Equity Definitions is hereby
amended to read as follows: (c) ‘If “Calculation Agent Adjustment” is specified
as the method of adjustment in the Confirmation of a Share Option Transaction,
then following the declaration by the Issuer of the terms of any Potential
Adjustment Event, the Calculation Agent will determine whether such Potential
Adjustment Event has a material effect on the theoretical value of the relevant
Shares or Warrants and, if so, will (i) make appropriate adjustment(s), if any,
to any one or more of:’ and, the sentence immediately preceding
Section 9.1(c)(ii) is hereby amended by deleting the words “diluting or
concentrative”.

(ii) Section 9.1(e)(vi) of the Equity Definitions is hereby amended by deleting
the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.

(iii) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “ or (C) at
Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(iv) Notwithstanding Section 9.7 of the Equity Definitions, everything in the
first paragraph of Section 9.7(b) of the Equity Definitions after the words
“Calculation Agent” in the third line through the remainder of such Section 9.7
shall be deleted and replaced with the following:

“based on an amount representing the Calculation Agent’s determination of the
fair value to Buyer of an option with terms that would preserve for Buyer the
economic equivalent of any payment or delivery (assuming satisfaction of each
applicable condition precedent) by the parties in respect of the relevant
Transaction that would have been required after that date but for the occurrence
of the Merger Event, Nationalization, as the case may be.”

(v) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Bank shall have the right to designate such event an Additional Termination
Event and designate and Early Termination Date pursuant to Section 6(b) of the
Agreement, and (2) the Company shall be deemed the sole Affected Party and the
Transaction shall be deemed the sole Affected Transaction:

(A) Any “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than the Company, any of its subsidiaries or its employee benefit
plans, files a Schedule TO or any schedule, form or report under the Exchange
Act disclosing that such person or group has become the direct or indirect
ultimate “beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of
the common equity of the Company representing more than 50% of the voting power
of such common equity.

(B) Consummation of any Share exchange, consolidation or merger of the Company
pursuant to which Shares will be converted into cash, securities or other
property or any conveyance, transfer, sale, lease or other disposition in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its subsidiaries, taken as a whole, to
any person other than one of its subsidiaries; provided, however, that a
transaction where the holders of more than 50% of all classes of common equity
of the Company immediately prior to such transaction own, directly or
indirectly, more than 50% of all classes of common equity of the continuing or
surviving corporation or transferee immediately after such event shall not be an
Additional Termination Event;

(C) The Company defaults on any indebtedness with an original aggregate
principal amount of at least $20 million and such default results in any
principal and interest on such indebtedness becoming, or becoming capable at
such time of being declared, immediately due and payable.

(D) At any time during the period from and including the Trade Date, to and
including the Expiration Date, the Shares cease to be listed or quoted on the
Exchange (a “Share De-listing”) for any reason (other than a Merger Event as a
result of which the shares of common stock underlying the Warrants are listed or
quoted on The New York Stock

 

11



--------------------------------------------------------------------------------

Exchange, The American Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors) (the “Successor
Exchange”)) and are not immediately re-listed or quoted as of the date of such
de-listing on the Successor Exchange.

Notwithstanding the forgoing, a transaction set forth in clauses (A) or
(B) above will not constitute an Additional Termination Event if at least 95% of
the consideration, excluding cash payments for fractional shares, in such
transaction or transactions consists of shares of common stock listed on a
national securities exchange or quoted on The NASDAQ Global Market or The NASDAQ
Global Select Market or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions.

 

  (n) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of the
Company hereunder are not secured by any collateral. Each party waives any and
all rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between the parties hereto, by operation of law or otherwise.
Notwithstanding anything to the contrary in the Equity Definitions, Bank shall
have no obligation hereunder or under the Agreement to make any delivery or
payment to the Company.

 

  (o) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by the Company to Bank, (i) pursuant to Section 9.7 of the Equity Definitions
(except in the event of a Nationalization or Insolvency or a Merger Event, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash) or (ii) pursuant to Section 6(d)(ii) of the Agreement (except in
the event of an Event of Default in which Company is the Defaulting Party or a
Termination Event in which Company is the Affected Party, other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement in each case
that resulted from an event or events outside Company’s control) (a “Payment
Obligation”), Company may, in its sole discretion, satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) and shall
give irrevocable telephonic notice to Bank, confirmed in writing within one
Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the date of the occurrence of the Nationalization or Insolvency, or
Early Termination Date, as applicable; provided that if the Company does not
validly elect to satisfy its Payment Obligation by the Share Termination
Alternative, Bank shall have the right to require the Company to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding the
Company’s election to the contrary. Notwithstanding the foregoing, Company’s or
Bank’s right to elect satisfaction of a Payment Obligation in the Share
Termination Alternative as set forth in this clause shall only apply to
Transactions under this Confirmation and, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated with respect
to (a) Transactions hereunder and (b) all other Transactions under the
Agreement, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement, subject to, in the case of clause (a),
Company’s Share Termination Alternative right hereunder.

 

Share Termination Alternative:

  Applicable and means that Company shall deliver to Bank the Share Termination
Delivery Property on the date (the “Share Termination Payment Date”) when the
Payment Obligation would otherwise be due, subject to paragraph (p)(i) below, in
satisfaction, subject to paragraph (p)(ii) below, of the Payment Obligation in
the manner reasonably requested by Bank free of payment.

Share Termination Delivery Property:

  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

12



--------------------------------------------------------------------------------

Share Termination Unit Price:   The value to Bank of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Company at the time of notification of the
Payment Obligation. In the case of a Private Placement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
paragraph (p)(i) below, the Share Termination Unit Price shall be determined by
the discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (p)(ii) below,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, the date of the occurrence of the Nationalization or Insolvency, or Early
Termination Date, as applicable. Share Termination Delivery Unit:   In the case
of a Termination Event or Event of Default, one Share or, in the case of
Nationalization or Insolvency or a Merger Event, a unit consisting of the number
or amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization or Insolvency or
such Merger Event. If such Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver:   Inapplicable Other
applicable provisions:   If this Transaction is to be Share Termination Settled,
the provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified above) of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Settlement is applicable to
this Transaction.

 

  (p)

Registration/Private Placement Procedures. If, in the reasonable opinion of Bank
based upon advice of counsel, following any delivery of Shares or Share
Termination Delivery Property to Bank hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Bank subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share

 

13



--------------------------------------------------------------------------------

 

Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless waived by Bank. Notwithstanding the
foregoing, solely in respect of any Daily Number of Warrants exercised or deemed
exercised on any Expiration Date, the Company shall elect, prior to the first
Settlement Date for the first Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted Shares for all such
Expiration Dates which election shall be applicable to all Settlement Dates for
such Daily Number of Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Daily Number of
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.

 

  (i) If the Company elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
the Company shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Bank; provided that
the Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by the Company to Bank (or any affiliate designated by Bank) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Bank (or any such
affiliate of Bank). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Bank, due diligence
rights (for Bank or any designated buyer of the Restricted Shares by Bank),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Bank. In the case of
a Private Placement Settlement, Bank shall determine the appropriate discount to
the Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (o) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the amount of such Restricted Shares to be delivered to Bank hereunder; provided
that in no event such number shall be greater than 33,000,000 (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Bank to the Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(o) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement of Shares pursuant to Section 2 above).

In the event the Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), the Company
shall be continually obligated to deliver, from time to time until the full
number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by the Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
such Settlement Date become no longer so reserved and (iii) the Company
additionally authorizes and unissued Shares that are not reserved for other
transactions. The Company shall immediately notify Bank of the occurrence of any
of the foregoing events (including the number of Shares subject to clause (i),
(ii) or (iii) and the corresponding number of Restricted Shares to be delivered)
and promptly deliver such Restricted Shares thereafter.

In the event of a Private Placement, the Net Share Settlement Amount or the
Payment Obligation, respectively, shall be deemed to be the Net Share Settlement
Amount or the Payment Obligation, respectively, plus an additional amount
(determined from time to time by the Calculation Agent in its commercially
reasonable judgment) attributable to

 

14



--------------------------------------------------------------------------------

interest that would be earned on such Net Share Settlement Amount or the Payment
Obligation, respectively, (increased on a daily basis to reflect the accrual of
such interest and reduced from time to time by the amount of net proceeds
received by Bank as provided herein) at a rate equal to the open Federal Funds
Rate plus the Spread for the period from, and including, such Settlement Date or
the date on which the Payment Obligation is due, respectively, to, but
excluding, the related date on which all the Restricted Shares have been sold
and calculated on an Actual/360 basis. The foregoing provision shall be without
prejudice to Bank’s rights under the Agreement (including, without limitation,
Sections 5 and 6 thereof).

As used in this clause (i), “Spread” means, with respect to any Net Share
Settlement Amount or Payment Obligation, respectively, the credit spread over
the applicable overnight rate that would be imposed if Bank were to extend
credit to Company in an amount equal to such Net Share Settlement Amount, all as
determined by the Calculation Agent using its commercially reasonable judgment
as of the related Settlement Date or the date on which the Payment Obligation is
due, respectively. Commercial reasonableness shall take into consideration all
factors deemed relevant by the Calculation Agent, which are expected to include,
among other things, the credit quality of the Company (and any relevant
affiliates) in the then-prevailing market and the credit spread of similar
companies in the relevant industry and other companies having a substantially
similar credit quality.

 

  (ii) If the Company elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then the Company shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Bank, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Bank. If Bank, in its sole reasonable discretion, is not satisfied
with such procedures and documentation Private Placement Settlement shall apply.
If Bank is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) any
Settlement Date in the case of an exercise of Warrants prior to the first
Expiration Date pursuant to Section 2 above, (y) the Share Termination Payment
Date in case of settlement of Share Termination Delivery Units pursuant to
paragraph (o) above or (z) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Bank completes the sale of all Restricted
Shares or, in the case of settlement of Share Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales exceed the Payment Obligation (as defined above), (ii) the date upon which
all Restricted Shares have been sold or transferred pursuant to Rule 144 (or
similar provisions then in force) or Rule 145(d)(1) or (2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144(k) (or any similar provision then in force) or Rule 145(d)(3) (or any
similar provision then in force) under the Securities Act. If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to Bank by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
Shares (“Make-whole Shares”) in an amount that, based on the Settlement Price on
the last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall the Company deliver a number of Restricted Shares
greater than the Maximum Amount.

 

15



--------------------------------------------------------------------------------

  (iii) Without limiting the generality of the foregoing, the Company agrees
that any Restricted Shares delivered to Bank, as purchaser of such Restricted
Shares, (i) may be transferred by and among Bank and its affiliates and Company
shall effect such transfer without any further action by Bank and (ii) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed after any Settlement Date for such Restricted Shares, Company
shall promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon delivery by Bank (or such affiliate of Bank) to Company
or such transfer agent of seller’s and broker’s representation letters
customarily delivered by Bank in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Bank (or such affiliate of Bank).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (q) Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Bank be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares, the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Bank or any
entity that directly or indirectly controls Bank (collectively, “Bank Group”)
would be equal to or greater than 4.5% or more of the outstanding Shares. If any
delivery owed to Bank hereunder is not made, in whole or in part, as a result of
this provision, Company’s obligation to make such delivery shall not be
extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Bank gives
notice to Issuer that such delivery would not result in Bank Group directly or
indirectly so beneficially owning in excess of 4.5% of the outstanding Shares.

 

  (r)

Share Deliveries. The Company acknowledges and agrees that, to the extent the
holder of this Warrant is not then an affiliate and has not been an affiliate
for 90 days (it being understood that Bank will not be considered an affiliate
under this paragraph solely by reason of its receipt of Shares pursuant to this
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Property hereunder at any time after 2 years from the Trade
Date shall be eligible for resale under Rule 144(k) of the Securities Act and
the Company agrees to promptly remove, or cause the transfer agent for such
Shares or Share Termination Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Property. The Company further agrees, for any delivery of Shares or
Share Termination Property hereunder at any time after 1 year from the Trade
Date but within 2 years of the Trade Date, to the to the extent the holder of
this Warrant then satisfies the holding period and other requirements of Rule
144 of the Securities Act, to promptly remove, or cause the transfer agent for
such Restricted Share to remove, any legends referring to any such restrictions
or requirements from such Restricted Shares. Such Restricted Shares will be
de-legended upon delivery by Bank (or such affiliate of Bank) to the Company or
such transfer agent of customary seller’s and broker’s representation letters in
connection with resales of restricted securities pursuant to Rule 144 of the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Bank (or such affiliate of Bank). The Company further agrees that any
delivery of Shares or Share Termination Delivery Property prior to the date that
is 1 year from the Trade Date, may be transferred by and among Bank and its
affiliates and the Company shall effect such transfer without any further action
by Bank. Notwithstanding anything to the contrary herein, the Company agrees
that any delivery of Shares or Share Termination Delivery Property shall be
effected by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary.

 

16



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of the Company herein
shall be deemed modified to the extent necessary, in the opinion of outside
counsel of the Company, to comply with Rule 144 of the Securities Act, including
Rule 144(k) as in effect at the time of delivery of the relevant Shares or Share
Termination Property.

 

  (s) Hedging Disruption Event. The occurrence of a Hedging Disruption Event
will constitute an Additional Termination Event under the Agreement permitting
Bank to terminate the Transaction, with the Company as the sole Affected Party
and the Transaction as the sole Affected Transaction.

“Hedging Disruption Event” means with respect to Bank, as determined in its
reasonable discretion, the inability or impracticality, due to market
illiquidity, illegality, lack of hedging transactions or credit worthy market
participants or other similar events, to establish, re-establish or maintain any
transactions necessary or advisable to hedge, directly or indirectly, the equity
price risk of entering into and performing under the Transaction on terms
including costs reasonable to Bank or an affiliate in its reasonable discretion,
including the event that at any time Bank reasonably concludes that it or any of
its affiliates are unable to establish, re-establish or maintain a full hedge of
its position in respect of the Transaction through share borrowing arrangements
on terms including costs deemed reasonable to Bank in its reasonable discretion.
For the avoidance of doubt, the parties hereto agree that if (i) Bank reasonably
determines that it is unable to borrow Shares to hedge its exposure with respect
to the Transaction at a rate of borrowing that is less than 100 basis points or
(ii) Bank, in its good faith reasonable judgment, determines that it cannot
hedge its obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Bank), an Additional Termination Event under the
Agreement shall occur with the Company as the sole Affected Party and the
Transaction as the sole Affected Transaction.

 

  (t) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will the Company be required to
deliver more than the Maximum Amount of Shares in the aggregate to Bank in
connection with this Transaction, subject to the provisions regarding Deficit
Restricted Shares.

 

  (u) Right to Extend. Bank may postpone, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Bank determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Bank’s hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Bank to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Bank were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Bank.

 

  (v) Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of the Company; provided that nothing herein shall limit
or shall be deemed to limit Bank’s right to pursue remedies in the event of a
breach by the Company of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.

 

  (w) Governing Law. New York law (without reference to choice of law doctrine).

 

  (x) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

17



--------------------------------------------------------------------------------

  (y) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, the Company and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Company relating to such tax treatment and tax structure.

 

  (z) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

18



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning an executed copy to
[                                        ].

 

Very truly yours,

 

Authorized Signatory

Accepted and confirmed

as of the Trade Date:

 

SBA COMMUNICATIONS CORPORATION By:  

 

Authorized Signatory Name:  